FE§_ED

JUL 3 1 2312
UNITED STATES DISTRICT COURT C|erk, U,S. District & Bankruptcy
FOR THE DISTRICT OF COLUMBIA Courts for the District of Columbia

MYRA DENISE WALKER RUMLER, )
)
Plaintiff, )

) v

v. ) Civil Action No.   x
)
FBI OF GREENVILLE )
AND SPARTANBURG, )
)
Defendant. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in
forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § l9l5(E)(l)(B). In Nez`tzke v. Williams, 490 U.S.
319 (l989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. [a’. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

The plaintiff alleges that, for "the past 9 month[]s, member[]s of the FBI of S.C. have

followed" her and are "trying to stop [her] from starting any legal action against them." Compl.

at l. For example, plaintiff accuses defendants of directing "people to give [her] wrong
directions" so that she "would run out of money without talking" to anyone. Ia’. She further
claims that defendants appeared at hospitals where she was undergoing treatment, see id. at l-2,
and otherwise harassed her by tapping her phone, among other methods, see ia'. at 3. Plaintiff
appears to demand injunctive relief and monetary damages to cover her travel expenses for her

trip from South Carolina to Washington, D.C.

The Court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 5l9, 520 (1972). Having reviewed plaintiffs complaint, the Court concludes that what
factual contentions are identifiable are baseless and wholly incredible. For this reason, the

complaint is frivolous and must be dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i).

An Order consistent with this Memorandum Opinion is issued separately.

%»./

United States District Judge

DATE:

j!/é//L'